Appellant was convicted of perjury, alleged to have been committed before the grand jury.
One of the contentions in this case is, that the conviction is erroneous, because the verdict fails to state upon which count the jury based their finding, and that it is therefore insufficient to form the basis of the judgment rendered. *Page 407 
The record does not sustain this position. The indictment contains but one count, in which perjury is assigned upon two statements, made before the grand jury at the same time, in regard to the same subject matter. It is so well settled in this State, that proof of the falsity of either statement, if the statements were both material and properly assigned, as was the case in this prosecution, will support a general verdict, that we deem it unnecessary to discuss the question.
The statement of facts having been filed subsequent to the adjournment of court, without an order for that purpose, can not be considered on appeal. But we may remark, that we have carefully read the evidence, and if we could consider it, would have no hesitancy in holding the testimony amply sufficient to sustain perjury upon either statement. It is, indeed, seldom the case where the charge contained in an indictment is so fully proved as was done in this case.
We find no error in the record, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.